DETAILED ACTION
This is the third Office Action regarding application number 16/399,001, filed on 04/30/2019, which claims priority to provisional application number 62/664,582, filed on 04/30/2018.
This action is in response to the Applicant’s Response dated 04/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission filed on 04/12/2021 has been entered.

 
Status of Claims
Claims 1-20 are currently pending.
Claims 1, 11, and 16 are amended.
Claims 1-20 are examined below.
The Office’s objections to the Drawings are withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-4, 6, 8, and 11-14 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 5, 7, 9, 10, and 15-20 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.


Response to Arguments
The Applicant’s arguments filed 04/12/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The examiner recommends that the applicant provide a declaration or other substantial technical information to explain how the crystal structure of its claimed and described materials, such as KBaTeBiO6, compares to and/or is distinct from the crystal structures of similar materials described by the prior art, such as BaBiNaTeO6 taught by NGUYEN and Ba2Bi2/3TeO6 taught by PARK. The examiner’s rejection, in at least some parts, relies on the expectation that compounds having similar structure and composition inherently also have similar properties. MPEP 2144.09.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 102(a) as being anticipated by NGUYEN (“Luminescent Properties of Eu3+-Doped Ba2Bi2/3TeO6 and BaBiNaTeO6 Double Perovskite as New Orange-Red Emitting Phosphors”).
Regarding claims 1 and 11, NGUYEN teaches a lead-free double perovskite semiconductor having a formula of AA'BxB'yOn, wherein AA'BxB'yOn has a crystal structure comprising: 
B-site cations occupied by B and B', wherein the B-site cations are under an octahedral coordination of oxygen (O) anions, and wherein BxB'yOn octahedra are corner-connected; 
A-site cations occupied by A and A', wherein the A-site cations occupy the cubooctahedral sites created by the corner-connected BxB'yOn octahedra; 
wherein A and A' are the same or are different and are selected from the group consisting of Na, K, Rb, Cs, Mg, Ca, Sr, and Ba; 
B and B' are different and selected from the group consisting of Te and Bi; and 
x and y are selected from fractional numbers and real numbers, such that x/y is less than 2; and 

NGUYEN teaches a double perovskite material comprised of BaNaBiTeO6 and Ba2Bi2/3TeO6 (Figure 4 description; also written as BaBiNaTeO6 within the text).  Here, A=Ba, A’=Na, B=Bi, B’=Te, x=1, y=1, and n=6.  The examiner finds that the specifically recited octahedral coordination of the various elements would be inherent to the material. The examiner further finds that the final material taught by NGUYEN is identical to the material recited, even if the exact reference letters (A, A’, B, B’) do not match exactly. The examiner notes that the molar ratios in the chemical formula of the prior art material and the recited material chemical formula match. 

Regarding claims 2 and 12, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein B or B' is Bi3+ (first sentence of the introduction).

Regarding claims 3 and 13, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein the sum of the oxidation states of A, A' and B is 9 (the sum of oxidation states for A, A’, and B (Ba and O) are nine).

Regarding claim 4, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein A and A' are different (A is Ba and A’ is Na)

Regarding claim 5, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein A and A' are the same (NGUYEN also discloses Ba2Bi2/3TeO6).

Regarding claims 6 and 14, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein n=6 (oxygen has a subscript of 6).

Regarding claim 8, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein the double perovskite is other than RbMgTeBiO6, NaCaTeBiO6 or KCaTeBiO6 (BaNaBiTeO6 is not any of these recited materials).

Regarding claim 9, NGUYEN teaches the lead-free double perovskite according to claim 1, wherein the band gap is from about 1.0 to about 3.0 eV (“the bandgap is estimated to be 2.88 eV and 3.22 eV for Ba2Bi2/3TeO6 and BaBiNaTeO6, respectively”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, and 11-14 are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative under 35 U.S.C. 103 as unpatentable over, PARK (“Synthesis, structure and optical properties of two new Perovskites: Ba2Bi2/3TeO6 and Ba3Bi2TeO9”).
Regarding claims 1 and 11, PARK teaches a lead-free double perovskite having a formula of AA'BxB'yOn, wherein AA'BxB'yOn has a crystal structure comprising: 
B-site cations occupied by B and B', wherein the B-site cations are under an octahedral coordination of oxygen (O) anions, and wherein BxB'yOn octahedra are corner-connected; 
A-site cations occupied by A and A', wherein the A-site cations occupy the cubooctahedral sites created by the corner-connected BxB'yOn octahedra; 
wherein A and A' are the same or are different and are selected from the group consisting of Na, K, Rb, Cs, Mg, Ca, Sr, and Ba; 
B and B' are different and selected from the group consisting of Te and Bi; and 

n is a real number from 2 to 6.
PARK teaches a double perovskite material comprised of Ba2Bi2/3TeO6.  Here, A=A’=Ba, B=Te, B’=Bi, x=1, y=2/3, and n=6 (1 divided by 2/3 is also less than 2).  The examiner finds that the specifically recited octahedral coordination of the various elements would be inherent or obvious to one having ordinary skill in the art.

Regarding claims 2 and 12, PARK teaches the lead-free double perovskite according to claim 1, wherein B or B' is Bi3+ (first sentence of the introduction).

Regarding claims 3 and 13, PARK teaches the lead-free double perovskite according to claim 1, wherein the sum of the oxidation states of A, A' and B is 9 (the sum of oxidation states for A, A’, and B (Ba and O) are nine).

Regarding claim 4, PARK teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that A and A' are different. However, it would be obvious to incorporate other A/A’ elements, such as potassium, for doping purposes.

Regarding claim 5, PARK teaches the lead-free double perovskite according to claim 1, wherein A and A' are the same (A and A’ both represent barium).

Regarding claims 6 and 14, PARK teaches the lead-free double perovskite according to claim 1, wherein n=6 (oxygen has a subscript of 6).

Regarding claim 8, PARK teaches the lead-free double perovskite according to claim 1, wherein the double perovskite is other than RbMgTeBiO6, NaCaTeBiO6 or KCaTeBiO6 (Ba2Bi2/3TeO6 is not any of these recited materials).

Regarding claim 9, PARK teaches the lead-free double perovskite according to claim 1, wherein the band gap is from about 1.0 to about 3.0 eV (Official Notice that the band gap of Ba2Bi2/3TeO6 is 2.88 eV).


Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over NGUYEN (“Luminescent Properties of Eu3+-Doped Ba2Bi2/3TeO6 and BaBiNaTeO6 Double Perovskite as New Orange-Red Emitting Phosphors”) in view of LOPEZ (“Cation Ordering in Distorted Perovskites (MLa) (MgTe)O6, M = Na,K”).
Regarding claim 10, NGUYEN teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that the ΔHf for the lead-free double perovskite is at or below 100 meV/atom for the ground state structure.
LOPEZ teaches lead-free double-perovskites where A/A’ elements, e.g., sodium and potassium ions, are interchangeably incorporated into the perovskite structure (pg. 547, left col., paras. 1-3).

The Examiner further finds that the ∆Hf of the modified KBaTeBiO6 material necessarily would have a value at or below 100 meV/atom for the ground state structure because the ∆Hf is a property inherent to a particular material based on its elemental composition.


Claims 16-19 are rejected under 35 U.S.C. 103 as unpatentable over PARK (“Synthesis, structure and optical properties of two new Perovskites: Ba2Bi2/3TeO6 and Ba3Bi2TeO9”) in view of SHEIKH (“Lead free double perovskite oxides Ln2NiMnO6 (Ln = La, Eu, Dy, Lu), a newpromising material for photovoltaic application”).
Regarding claims 16-19, PARK teaches the claimed lead-free double perovskite material as described in claim 1 above, but does not disclose expressly its inclusion within a photovoltaic cell comprising two opposite electrodes.
SHEIKH teaches a double perovskite oxide material used in a conventional solar cell (section 2.3 Device fabrication).

    PNG
    media_image1.png
    471
    352
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify PARK and incorporate its material into a solar cell having two electrodes as taught by SHEIKH in order to convert incident light into electricity.
The recited limitations of dependent claims 17-19 are also taught by the PARK reference as explained above.


Claims 16-19 are rejected under 35 U.S.C. 103 as unpatentable over NGUYEN (“Luminescent Properties of Eu3+-Doped Ba2Bi2/3TeO6 and BaBiNaTeO6 Double Perovskite as New Orange-Red Emitting Phosphors”) in view of SHEIKH (“Lead free double perovskite oxides Ln2NiMnO6 (Ln = La, Eu, Dy, Lu), a newpromising material for photovoltaic application”).
Regarding claims 16-19, NGUYEN teaches the claimed lead-free double perovskite material as described in claim 1 above, but does not disclose expressly its inclusion within a photovoltaic cell comprising two opposite electrodes.
SHEIKH teaches a double perovskite oxide material used in a conventional solar cell (section 2.3 Device fabrication).

    PNG
    media_image1.png
    471
    352
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify NGUYEN and incorporate its 
The recited limitations of dependent claims 17-19 are also taught by the PARK reference as explained above.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (“Luminescent Properties of Eu3+-Doped Ba2Bi2/3TeO6 and BaBiNaTeO6 Double Perovskite as New Orange-Red Emitting Phosphors”) as applied to claims 1 and 11 above, and further in view of LOPEZ (“Cation Ordering in Distorted Perovskites (MLa) (MgTe)O6, M = Na,K”).
Regarding claims 7 and 15, NGUYEN teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that the double perovskite has a formula of KBaTeBiO6.
LOPEZ teaches lead-free double-perovskites where A/A’ elements, e.g., sodium and potassium ions, are interchangeably incorporated into the perovskite structure (pg. 547, left col., paras. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further NGUYEN and replace sodium ions with potassium ions because LOPEZ teaches that these two ions are used interchangeably in double perovskite oxide materials.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PARK (“Synthesis, structure and optical properties of two new Perovskites: Ba2Bi2/3TeO6 and Ba3Bi2TeO9”) as applied to claims 1 and 11 above, and further in view of LOPEZ (“Cation Ordering in Distorted Perovskites (MLa) (MgTe)O6, M = Na,K”).
Regarding claims 7 and 15, PARK teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that the double perovskite has a formula of KBaTeBiO6.
LOPEZ teaches lead-free double-perovskites where A/A’ elements, e.g., sodium and potassium ions, are interchangeably incorporated into the perovskite structure (pg. 547, left col., paras. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further PARK and replace A/A’ ions with potassium ions because LOPEZ teaches that these two ions are used interchangeably in double perovskite oxide materials.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN (“Luminescent Properties of Eu3+-Doped Ba2Bi2/3TeO6 and BaBiNaTeO6 Double Perovskite as New Orange-Red Emitting Phosphors”) in view of SHEIKH (“Lead free double perovskite oxides Ln2NiMnO6 (Ln = La, Eu, Dy, Lu), a newpromising material for photovoltaic application”) as applied to claim 16 above, and further in view of LOPEZ (“Cation Ordering in Distorted Perovskites (MLa) (MgTe)O6, M = Na,K”).
Regarding claim 20, NGUYEN teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that the double perovskite has a formula of KBaTeBiO6.
LOPEZ teaches lead-free double-perovskites where A/A’ elements, e.g., sodium and potassium ions, are interchangeably incorporated into the perovskite structure (pg. 547, left col., paras. 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further NGUYEN and replace sodium ions with potassium ions because LOPEZ teaches that these two ions are used interchangeably in double perovskite oxide materials.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PARK (“Synthesis, structure and optical properties of two new Perovskites: Ba2Bi2/3TeO6 and Ba3Bi2TeO9”) in view of SHEIKH (“Lead free double perovskite oxides Ln2NiMnO6 (Ln = La, Eu, Dy, Lu), a newpromising material for photovoltaic application”) as applied to claim 16 above, and further in view of LOPEZ (“Cation Ordering in Distorted Perovskites (MLa) (MgTe)O6, M = Na,K”).
Regarding claim 20, PARK teaches the lead-free double perovskite according to claim 1, but does not disclose expressly that the double perovskite has a formula of KBaTeBiO6.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify further PARK and replace A/A’ ions with potassium ions because LOPEZ teaches that these two ions are used interchangeably in double perovskite oxide materials.


Conclusion
No claim is allowed. 
LAL (“Crystal Structure and Luminescence Properties of Rare Earth Doped Ba2Bi2/3TeO6 Double Perovskites”) is related prior art that describes more detail of the crystal structure of Ba2Bi2/3TeO6.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721